HOLMES, Judge.
This is an appeal from the Circuit Court of Marshall County, Albertville Division.
Appellant filed a claim for unemployment compensation benefits with the appropriate state department. The claim was denied, and after the proper administrative procedure was followed an appeal was taken to the Circuit Court of Marshall County.
Trial was had in the circuit court without a jury and a judgment was rendered denying appellant’s claim. This judgment was entered on December 20, 1971.
On February 29, 1972, appellant took this appeal by complying with Tjt. 7, § 766(a) and (b), Code of Alabama of 1940 (Recompiled 1958).
*304Tit. 26, § 221, of the Code states that an appeal from the decision of the circuit court in cases involving claims for unemployment compensation benefits are to be taken in the same manner as is provided in civil cases, except that such appeal must be taken within thirty days after the final ruling of the circuit court.
The Supreme Court of Alabama has uniformly held that an appeal must be taken within the time prescribed by statute (here thirty days — Tit. 26, § 221), and if not taken within that time, it is jurisdictional and the appeal must be dismissed. This dismissal may be on motion. Wetzel v. Dixon, 227 Ala. 46, 148 So. 857; Williams v. Knight, 233 Ala. 42, 169 So. 871; or ex mero motu, because this court is without jurisdiction to consider the appeal. Irwin v. Weil, 228 Ala. 489, 153 So. 746; Snider v. Funderburk, 209 Ala. 663, 96 So. 928; Boshell v. Phillips, 207 Ala. 628, 93 So. 576; Gray v. State, 279 Ala. 333, 185 So.2d 125.
Appellant clearly did not take his appeal within thirty days as required by Tit. 26, § 221, supra.
It is ordered that the appeal be dismissed
Appeal dismissed.
WRIGHT, P. J., and BRADLEY, J.. concur.